DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 01/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Species II in the reply filed on 01/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the seed layer has a thickness of 0.5µm or greater” is indefinite and unclear since claim 1 already recited “a 10thickness of 1.5µm or less”. The thickness as recited in claim 2 is a broader range/limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. [KR 2017-0097883].
Regarding Claim 1, Cha et al. shows a coil electronic component (Figs. 2-7), comprising:
a support substrate (102); 
a coil pattern (103) disposed on the support substrate (see Figs. 2-7);  
5an encapsulant (101) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 2-7, element 101 encapsulating at least portions of element 102 and element 103, Paragraphs [0019]-[0020]); and 
external electrodes (111, 112) disposed externally on the encapsulant and connected to the coil pattern (see Figs. 2-7, Paragraphs [0023], [0032]), 
wherein the coil pattern includes a seed layer (120, Paragraph [0034]) having a 10thickness (L1) of 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120) and a plating layer (121, 122, 123) disposed on the seed layer (see Figs. 2-7).  
Regarding Claim 2 (see 112 rejection above), Cha et al. shows the seed layer has a thickness of 0.5µm or greater (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120).  
Regarding Claim 3, Cha et al. shows the coil pattern forms a plurality of turns (see Figs. 2-7, Paragraph [0040]), and turns adjacent to each other are spaced apart from each other by a pitch (P) of 35µm or less (Paragraph [0031]).
Regarding Claim 5, Cha et al. shows the plating layer includes a first plating layer (121) disposed on the seed 25layer (see Figs. 2-7) and a second plating layer (122) covering the first plating layer (see Figs. 2-7, Paragraph [0030]).
Regarding Claim 6, Cha et al. shows the first plating layer (121) is a pattern plating layer (see Figs. 2-7) and has a same width as a width of the seed layer (see Figs. 2-7, element 121 has a same width as a width of element 120).
Regarding Claim 7, Cha et al. shows the second plating layer (122) covers an upper surface and side surfaces of the first plating layer (see Figs. 2-7, element 122 covers an upper surface and side surfaces of element 121, Paragraph [0030]), and covers side surfaces of the seed layer (see Figs. 2-7, element 122 covers side surfaces of element 120, Paragraph [0030]).
Regarding Claim 108, Cha et al. shows the second plating layer (122) is an isotropic plating layer (Paragraph [0030]).  
Regarding Claim 9, Cha et al. shows the plating layer further includes a third plating layer (123) disposed on 15an upper surface of the second plating layer (see Figs. 2-7, element 123 disposed on an upper surface of element 122, Paragraph [0031]).  
Regarding Claim 10, Cha et al. shows the third plating layer (123) is an anisotropic plating layer (Paragraph [0031]).  
Regarding Claim 2011, Cha et al. shows the encapsulant (101) has a thickness of 0.65mm or less (Paragraph [0021]).
Regarding Claim 12, Cha et al. shows the seed layer (120) is a Cu layer (Paragraph [0026]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Seino et al. [U.S. Pub. No. 2017/0287621].
Regarding Claim 3, Cha et al. shows the claimed invention as applied above.
In addition, Seino et al. shows the coil pattern (see Figs. 2-3) forms a plurality of turns (Table 1, Table 2, Examples 1-7), and turns adjacent to each other are spaced apart from each other by a pitch (w+g or W+X) of 35µm or less (Table 1, Table 2, Examples 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern forms a plurality of turns, and turns adjacent to each other are spaced apart from each other by a pitch of 35µm or less as taught by Seino et al. for coil component as disclosed by Cha et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage (Table 3, Paragraph [0088]).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Hiroshi et al. [WO 2016/147993].
Regarding Claim 204, Cha et al. shows the claimed invention as applied above but does not show the support substrate has a thickness of 20 µm or greater to 40µm or less.
In addition, Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the support substrate (2) has a thickness of 20 µm or greater to 40µm or less (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support substrate has a thickness of 20 µm or greater to 40µm or less as taught by Hiroshi et al. for coil component as disclosed by Cha et al. to have a compact design which achieve desirable insulating properties and mechanical strength (see English translation).
Regarding Claim 6, Cha et al. shows the claimed invention as applied above.
In addition, Hiroshi et al. shows a planar coil element (Figs. 1-2 and 4D) teaching and suggesting the first plating layer (Y1) is a pattern plating layer (see Fig. 4D) and has a same width as a width of the seed layer (see Fig. 4D, element Y1 has a same width as a width of element S1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Hiroshi et al. for coil component as disclosed by Cha et al. to simplify design to obtain desirable conductivity and inductance values.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Akiyama et al. [JP 2004-319570].
Regarding Claim 204, Cha et al. shows the claimed invention as applied above but does not show the support substrate has a thickness of 20 µm or greater to 40µm or less.
In addition, Akiyama et al. shows a planar coil (Figs. 1-2) teaching and suggesting the support substrate (102) has a thickness of 20 µm or greater to 40µm or less (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support substrate has a thickness of 20 µm or greater to 40µm or less as taught by Akiyama et al. for coil component as disclosed by Cha et al. to have a compact design to reduce manufacture size while achieving desirable insulating properties and mechanical strength.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 6, Cha et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the first plating layer (61) is a pattern plating layer (see Figs. 1-3) and has a same width as a width of the seed layer (see Figs. 1-3, element 61 has a same width as a width of element 25 being Wp).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Choi et al. for coil component as disclosed by Cha et al. to simplify design to obtain desirable conductivity and inductance values.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Choi et al. [CN 106783069].
Regarding Claim 6, Cha et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil assembly (Figs. 7F-7G) teaching and suggesting the first plating layer (217) is a pattern plating layer (see Figs. 7F-7G) and has a same width as a width of the seed layer (see Figs. 7F-7G, element 217 has a same width as a width of element 216 being W1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first plating layer is a pattern plating layer and has a same width as a width of the seed layer as taught by Choi et al. for coil component as disclosed by Cha et al. to simplify design to facilitate conductivity between the plating layer and the seed layer and achieve desirable inductance values.

Claims 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. [KR 2017-0097883] in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662] and Seino et al. [U.S. Pub. No. 2017/0287621].
Regarding Claim 13, Cha et al. shows a coil electronic component (Figs. 2-7) comprising: 
a support substrate (102);
a coil pattern (103) forming a plurality of turns (see Figs. 2-7, Paragraph [0040]) disposed on the support substrate (see Figs. 2-7);  
5an encapsulant (101) extending between adjacent turns of the coil pattern (see Figs. 2-7, element 101 extending between adjacent turns of element 103) and encapsulating at least portions of the support substrate and the coil pattern (see Figs. 2-7, element 101 encapsulating at least portions of element 102 and element 103, Paragraphs [0019]-[0020]); and
external electrodes (111, 112) disposed externally on the encapsulant and connected to the coil pattern (see Figs. 2-7, Paragraphs [0023], [0032]), 
10wherein the coil pattern has a coil pitch (P) distance between an outer side surface of adjacent turns that is 35µm or less (Paragraph [0031], see Fig. 3, pitch P is at midpoints of two turns so therefore when a distance from a midpoint to an outer surface of one turn is shifted then a coil pitch distance between an outer side surface of adjacent turns is obtained which also satisfied 35µm or less).
Although shown in the drawings, Cha et al. in the specification does not explicitly disclose an encapsulant extending between adjacent turns of the coil pattern.
Tonoyama et al. clearly discloses an encapsulant (20) extending between adjacent turns of the coil pattern (Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an encapsulant extending between adjacent turns of the coil pattern as taught by Tonoyama et al. for coil component as disclosed by Cha et al. to facilitate magnetic characteristics and coupling to achieve desirable inductance values.
In addition, Seino et al. shows the coil pattern (see Figs. 2-3) teaching and suggesting the coil pattern has a coil pitch (w+g or W+X) distance between an outer side surface of adjacent turns that is 35µm or less (Table 1, Table 2, Examples 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less as taught by Seino et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage (Table 3, Paragraph [0088]).
Regarding Claim 14, Cha et al. shows the coil pattern (103) has a seed layer (120) and a plating layer (121) disposed on the 15seed layer (see Figs. 2-7), and a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less (Paragraph [0031], see Fig. 3, pitch P is at midpoints of two turns so therefore when a distance from a midpoint to an outer surface of one turn is shifted then a coil pitch distance between an outer side surface of adjacent turns is obtained which also satisfied 35µm or less, since pitch P is already satisfied 35µm or less and a coil pitch distance between an outer side surface of adjacent turns of the seed layer have to be less than pitch P then a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less is satisfied). 
Regarding Claim 15, Cha et al. shows the seed layer (120) has a thickness (L1) of 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120). 
Regarding Claim 16, Cha et al. shows the encapsulant (101, see Fig. 3 and Drawing 1 below) includes a cover portion (cover portion CP) extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 3 and Drawing 1 below), and a thickness of the cover portion (thickness of cover portion TCP), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 3 and Drawing 1 below), is smaller than a thickness of the coil pattern in the thickness direction (see Fig. 3 and Drawing 1 below, element TCP is smaller than thickness of L3+L2+L1).
Regarding Claim 17, Cha et al. shows the 5coil pattern includes first (top element 103) and second (bottom element 103) coil patterns disposed on opposing surfaces of the support substrate (see Figs. 2-7, Paragraph [0023]) and connected in series by a via extending through the support substrate (Paragraph [0023]), and each of the first and second coil patterns includes a seed layer (120) contacting a respective one of the opposing surfaces of the support 10substrate (see Figs. 2-7) and having a thickness (L1) of 1.5µm or less (Paragraph [0028]), and a plating layer (121) disposed on the seed layer (see Figs. 2-7) and having a thickness (L2) greater than the seed layer (Paragraph [0029]).  
Tonoyama et al. also shows the 5coil pattern includes first (18A) and second (18B) coil patterns disposed on opposing surfaces of the support substrate (see Fig. 4) and connected in series by a via (22) extending through the support substrate (see Fig. 4, Paragraph [0038]).
Seino et al. also shows the 5coil pattern includes first (131) and second (132) coil patterns disposed on opposing surfaces of the support substrate (see Fig. 2-3) and connected in series by a via (133) extending through the support substrate (see Figs. 2-3, Paragraph [0046]).
Moreover, having the 5coil pattern includes first and second coil patterns disposed on opposing surfaces of the support substrate and connected in series by a via extending through the support substrate would have been an obvious design choice based on intended and/or environmental use to obtain desirable inductance characteristics.
Regarding Claim 2019, Cha et al. shows the encapsulant (101, see Fig. 3 and Drawing 1 below) includes an upper cover portion (cover portion CP) extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 3 and Drawing 1 below), and a lower cover portion (lower cover portion LCP) extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 3 and Drawing 1 below), and thicknesses of the upper and lower cover portions (thickness of cover portion TCP and thickness of lower cover portion TLCP), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 3 and Drawing 1 below), is smaller than thicknesses of the first and second coil patterns in the thickness direction (see Fig. 3 and Drawing 1 below, element TCP and element TLCP is smaller than thickness of L3+L2+L1 of top and bottom elements 103).
Regarding Claim 20, Cha et al. shows the coil pattern has a seed layer (120) and a plating layer (121) disposed on the seed layer (see Figs. 2-7), and the seed layer (120) has a thickness of 0.5µm or greater and 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Tonoyama et al. and Seino et al. as applied to claim 13 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 14, Cha et al. in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the coil pattern (41) has a seed layer (25) and a plating layer (61) disposed on the 15seed layer (see Figs. 1-3), and a coil pitch (Wp+Wi) distance between an outer side surface of adjacent turns of the seed layer is 35µm or less (Paragraphs [0082]-[0083[).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less as taught by Choi et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to simplify design to obtain desirable conductivity with good inductance values, lower direct-current resistance, and good withstand voltage.
Regarding Claim 15, Cha et al. shows the seed layer (120) has a thickness (L1) of 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120). 

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Tonoyama et al. and Seino et al. as applied to claims 13 and 17 above, and further in view of Lee et al. [U.S. Pub. No. 2017/0148562].
Regarding Claim 16, Cha et al. in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above.
In addition, Lee et al. shows a coil component (Fig. 22) teaching and suggesting the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 22), and a thickness (hd) of the cover portion (see Fig. 22), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 22), is smaller than a thickness of the coil pattern in the thickness direction (see Fig. 22, thickness hd is smaller than a thickness of the coil pattern in the thickness direction, Paragraph [0106]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction as taught by Lee et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to sufficiently secure the thickness of the magnetic material covering the coil and achieve high aspect ratio (Paragraphs [0106]).
Regarding Claim 19, Cha et al. in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above.
In addition, Lee et al. shows a coil component (Fig. 22) teaching and suggesting the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 22), and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 22), and thicknesses of the upper (hd) and lower (element hd for bottom portion) cover portions (see Fig. 22), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 22), is smaller than thicknesses of the first and second coil patterns in the thickness direction (see Fig. 22, thicknesses hd is smaller than a thickness of the top and bottom coil patterns in the thickness direction, Paragraph [0106]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction as taught by Lee et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to sufficiently secure the thickness of the magnetic material covering the coil and achieve high aspect ratio (Paragraphs [0106]).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Tonoyama et al. and Seino et al. as applied to claims 13 and 17 above, and further in view of Yoo et al. [U.S. Pub. No. 2014/0285305].
Regarding Claim 16, Cha et al. in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above.
In addition, Yoo et al. shows a coil component (Fig. 1) teaching and suggesting the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 1), and a thickness of the cover portion (see Fig. 1), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 1), is smaller than a thickness (T2) of the coil pattern in the thickness direction (see Fig. 1, thickness of the cover portion is smaller than a thickness T2 of the coil pattern in the thickness direction).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant, and a thickness of the cover portion, in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon, is smaller than a thickness of the coil pattern in the thickness direction as taught by Yoo et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to achieve low resistance high current characteristics and improve inductance characteristics (Paragraphs [0011]-[0012]).
Regarding Claim 19, Cha et al. in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above.
In addition, Yoo et al. shows a coil component (Fig. 1) teaching and suggesting the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 1), and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 1), and thicknesses of the upper and lower cover portions (see Fig. 1), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 1), is smaller than thicknesses (T2 for element 124 and T2 for element 122) of the first and second coil patterns in the thickness direction (see Fig. 1, thicknesses of the upper and lower cover portions is smaller than thicknesses T2 of elements 124, 122 in the thickness direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant, and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant, and thicknesses of the upper and lower cover portions, in a thickness direction orthogonal to the opposing surfaces of the support substrate, is smaller than thicknesses of the first and second coil patterns in the thickness direction as taught by Yoo et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to achieve low resistance high current characteristics and improve inductance characteristics (Paragraphs [0011]-[0012]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Tonoyama et al. and Seino et al. as applied to claims 13 and 17 above, and further in view of Ito et al. [JP 2008-118059].
Regarding Claim 18, Cha et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 2-7, Paragraph [0040]).
Cha in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Ito et al. shows a coil device (Fig. 3) teaching and suggesting turns of the first coil pattern (141) overlap with a space between turns of the second coil pattern (142) along a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Ito et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to enhance magnetic coupling and stable characteristics (see English translation).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Tonoyama et al. and Seino et al. as applied to claims 13 and 17 above, and further in view of Hasegawa et al. [U.S. Patent No. 4,959,631].
Regarding Claim 18, Cha et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 2-7, Paragraph [0040]).
Cha in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Hasegawa et al. shows a coil device (Figs. 3-28) teaching and suggesting turns of the first coil pattern (1a) overlap with a space between turns of the second coil pattern (1b) along a thickness direction orthogonal to the opposing surfaces of the support substrate (3b, see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Hasegawa et al. for coil component as disclosed by Cha et al. in view of Tonoyama et al. and Seino et al. to enhance magnetic coupling with higher inductance value per unit volume (Col. 2, Lines 10-21).



Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [U.S. Pub. No. 2017/0148562] in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662] and Seino et al. [U.S. Pub. No. 2017/0287621].
Regarding Claim 13, Lee et al. shows a coil electronic component (Fig. 22) comprising: 
a support substrate (201’);
a coil pattern (21a’, 21b’, 21c’ combined) forming a plurality of turns (see Fig. 22) disposed on the support substrate (see Fig. 22);  
5an encapsulant (10’) extending between adjacent turns of the coil pattern (see Fig. 22, element 10’ extending between adjacent turns of element 21a’, 21b’, 21c’) and encapsulating at least portions of the support substrate and the coil pattern (see Fig. 22, element 10’ encapsulating at least portions of element 201’ and element 21a’, 21b’, 21c’, Paragraph [0106]); and
external electrodes (31’, 32’) disposed externally on the encapsulant and connected to the coil pattern (see Fig. 22, Paragraph [0106]), 
10wherein the coil pattern has a coil pitch distance between an outer side surface of adjacent turns (see Fig. 22).
Lee et al. does not explicitly show the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less.
Although shown in the drawings, Lee et al. in the specification does not explicitly disclose an encapsulant extending between adjacent turns of the coil pattern.
Tonoyama et al. clearly discloses an encapsulant (20) extending between adjacent turns of the coil pattern (Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an encapsulant extending between adjacent turns of the coil pattern as taught by Tonoyama et al. for coil component as disclosed by Lee et al. to facilitate magnetic characteristics and coupling to achieve desirable inductance values.
Lee et al. in view of Tonoyama et al. does not explicitly show the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less
Seino et al. shows the coil pattern (see Figs. 2-3) teaching and suggesting the coil pattern has a coil pitch (w+g or W+X) distance between an outer side surface of adjacent turns that is 35µm or less (Table 1, Table 2, Examples 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern has a coil pitch distance between an outer side surface of adjacent turns that is 35µm or less as taught by Seino et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al. to facilitate higher inductance, lower direct-current resistance, and good withstand voltage (Table 3, Paragraph [0088]).
Regarding Claim 16, Lee et al. shows a coil component (Fig. 22) teaching and suggesting the encapsulant includes a cover portion extending from an uppermost surface of the coil pattern to an upper surface of the encapsulant (see Fig. 22), and a thickness (hd) of the cover portion (see Fig. 22), in a thickness direction 25orthogonal to a surface of the support substrate having the coil pattern thereon (see Fig. 22), is smaller than a thickness of the coil pattern in the thickness direction (see Fig. 22, thickness hd is smaller than a thickness of the coil pattern in the thickness direction, Paragraph [0106]).

Claims 14-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tonoyama et al. and Seino et al. as applied to claim 13 above, and further in view of Cha et al. [KR 2017-0097883].
Regarding Claim 14, Lee et al. shows the coil pattern (21a’, 21b’, 21c’ combined) has a seed layer (21a’) and a plating layer (21b’ or 21’c) disposed on the 15seed layer (see Fig. 22). Seino et al. shows a coil pitch (w+g or W+X) distance between an outer side surface of adjacent turns (Table 1, Table 2, Examples 1-7).
The combination of Lee et al. in view of Seino et al. shows a coil pitch (w+g or W+X of Seino et al.) distance between an outer side surface of adjacent turns of the seed layer (21a’ of Lee et al.) is 35µm or less (Table 1, Table 2, Examples 1-7 of Seino et al.).
Moreover, Cha et al. shows the coil pattern (103) has a seed layer (120) and a plating layer (121) disposed on the 15seed layer (see Figs. 2-7), and a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less (Paragraph [0031], see Fig. 3, pitch P is at midpoints of two turns so therefore when a distance from a midpoint to an outer surface of one turn is shifted then a coil pitch distance between an outer side surface of adjacent turns is obtained which also satisfied 35µm or less, since pitch P is already satisfied 35µm or less and a coil pitch distance between an outer side surface of adjacent turns of the seed layer have to be less than pitch P then a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less is satisfied).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less as taught by Cha et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al. and Seino et al. to have a compact design to achieve adjustment to a desired inductance value through precise etching while avoid shorting (Paragraph [0031]).
Regarding Claim 15, Cha et al. shows the seed layer (120) has a thickness (L1) of 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the seed layer has a thickness of 1.5µm or less as taught by Cha et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al. and Seino et al. to have a compact design to reduce manufacture size and facilitate direct contact between the seed layer and the supporting member and achieve high electrical conductivity (Paragraph [0026]) which reduce defect of the coil pattern and desirable DC resistance characteristics (Paragraph [0036]).
Regarding Claim 17, Lee et al. shows the 5coil pattern includes first (21a’, 21b’, 21c’ combined) and second (22a’, 22b’, 22c’ combined) coil patterns disposed on opposing surfaces of the support substrate (see Fig. 22, Paragraph [0106]) and connected in series by a via (41’) extending through the support substrate (see Fig. 22), and each of the first and second coil patterns includes a seed layer (21a’, 22a’) contacting a respective one of the opposing surfaces of the support 10substrate (see Figs. 22), and a plating layer (21b’, 22b’ or 21c’, 22c’) disposed on the seed layer (see Fig. 22) and having a thickness greater than the seed layer (see Fig. 22, element 21c’, 22c’ have a thickness greater than element 21a’, 22a’).  
Tonoyama et al. also shows the 5coil pattern includes first (18A) and second (18B) coil patterns disposed on opposing surfaces of the support substrate (see Fig. 4) and connected in series by a via (22) extending through the support substrate (see Fig. 4, Paragraph [0038]).
Seino et al. also shows the 5coil pattern includes first (131) and second (132) coil patterns disposed on opposing surfaces of the support substrate (see Fig. 2-3) and connected in series by a via (133) extending through the support substrate (see Figs. 2-3, Paragraph [0046]).
Moreover, having the 5coil pattern includes first and second coil patterns disposed on opposing surfaces of the support substrate and connected in series by a via extending through the support substrate would have been an obvious design choice based on intended and/or environmental use to obtain desirable inductance characteristics.
Lee et al. in view of Tonoyama et al. and Seino et al. does not explicitly show a seed layer contacting a respective one of the opposing surfaces of the support 10substrate and having a thickness of 1.5µm or less. Although shown in the drawing, the specification does not explicitly disclose a plating layer disposed on the seed layer and having a thickness greater than the seed layer.  
Cha et al. shows the 5coil pattern includes first (top element 103) and second (bottom element 103) coil patterns disposed on opposing surfaces of the support substrate (see Figs. 2-7, Paragraph [0023]) and connected in series by a via extending through the support substrate (Paragraph [0023]), and each of the first and second coil patterns includes a seed layer (120) contacting a respective one of the opposing surfaces of the support 10substrate (see Figs. 2-7) and having a thickness (L1) of 1.5µm or less (Paragraph [0028]), and a plating layer (121) disposed on the seed layer (see Figs. 2-7) and having a thickness (L2) greater than the seed layer (Paragraph [0029]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a seed layer contacting a respective one of the opposing surfaces of the support 10substrate and having a thickness of 1.5µm or less and a plating layer disposed on the seed layer and having a thickness greater than the seed layer as taught by Cha et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al. and Seino et al. to have a compact design to reduce manufacture size and facilitate direct contact between the seed layer and the supporting member and achieve high electrical conductivity (Paragraph [0026]) which reduce defect of the coil pattern and desirable DC resistance characteristics (Paragraph [0036]).
Regarding Claim 19, Lee et al. shows a coil component (Fig. 22) teaching and suggesting the encapsulant includes an upper cover portion extending from an uppermost surface of the first coil pattern to an upper surface of the encapsulant (see Fig. 22), and a lower cover portion extending from an lowermost surface of the second coil pattern to a lower surface of 25the encapsulant (see Fig. 22), and thicknesses of the upper (hd) and lower (element hd for bottom portion) cover portions (see Fig. 22), in a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 22), is smaller than thicknesses of the first and second coil patterns in the thickness direction (see Fig. 22, thicknesses hd is smaller than a thickness of the top and bottom coil patterns in the thickness direction, Paragraph [0106]).
Regarding Claim 20, Lee et al. shows the coil pattern has a seed layer (21a’) and a plating layer (21b’ or 21c’) disposed on the seed layer (see Fig. 22).
Lee et al. in view of Tonoyama et al. and Seino et al. does not explicitly show the seed layer has a thickness of 0.5µm or greater and 1.5µm or less.
Cha et al. shows the coil pattern has a seed layer (120) and a plating layer (121) disposed on the seed layer (see Figs. 2-7), and the seed layer (120) has a thickness of 0.5µm or greater and 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the seed layer has a thickness of 0.5µm or greater and 1.5µm or less as taught by Cha et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al. and Seino et al. to have a compact design to reduce manufacture size and facilitate direct contact between the seed layer and the supporting member and achieve high electrical conductivity (Paragraph [0026]) which reduce defect of the coil pattern and desirable DC resistance characteristics (Paragraph [0036]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tonoyama et al. and Seino et al. as applied to claim 13 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 14, Lee et al. in view of Tonoyama et al. and Seino et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting the coil pattern (41) has a seed layer (25) and a plating layer (61) disposed on the 15seed layer (see Figs. 1-3), and a coil pitch (Wp+Wi) distance between an outer side surface of adjacent turns of the seed layer is 35µm or less (Paragraphs [0082]-[0083[).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil pitch distance between an outer side surface of adjacent turns of the seed layer is 35µm or less as taught by Choi et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al. and Seino et al. to simplify design to obtain desirable conductivity with good inductance values, lower direct-current resistance, and good withstand voltage.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tonoyama et al., Seino et al., and Choi et al. as applied to claim 14 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 15, Lee et al. in view of Tonoyama et al., Seino et al., and Choi et al. shows the claimed invention as applied above but does not show the seed layer has a thickness of 1.5µm or less.
Cha et al. shows the seed layer (120) has a thickness (L1) of 1.5µm or less (Paragraph [0028], electroless plating layer 103 should be electroless plated layer 120). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the seed layer has a thickness of 1.5µm or less as taught by Cha et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al., Seino et al., and Choi et al. to have a compact design to reduce manufacture size and facilitate direct contact between the seed layer and the supporting member and achieve high electrical conductivity (Paragraph [0026]) which reduce defect of the coil pattern and desirable DC resistance characteristics (Paragraph [0036]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tonoyama et al., Seino et al., and Cha et al. as applied to claim 17 above, and further in view of Ito et al. [JP 2008-118059].
Regarding Claim 18, Lee et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Fig. 22).
Cha et al. also shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 2-7, Paragraph [0040]).
Lee et al. in view of Tonoyama et al., Seino et al., and Cha et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Ito et al. shows a coil device (Fig. 3) teaching and suggesting turns of the first coil pattern (141) overlap with a space between turns of the second coil pattern (142) along a thickness direction orthogonal to the opposing surfaces of the support substrate (see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Ito et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al., Seino et al., and Cha et al. to enhance magnetic coupling and stable characteristics (see English translation).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Tonoyama et al., Seino et al., and Cha et al. as applied to claim 17 above, and further in view of Hasegawa et al. [U.S. Patent No. 4,959,631].
Regarding Claim 18, Lee et al. shows each 15of the first and second coil patterns includes a plurality of turns (see Fig. 22).
Cha et al. also shows each 15of the first and second coil patterns includes a plurality of turns (see Figs. 2-7, Paragraph [0040]).
Lee et al. in view of Tonoyama et al., Seino et al., and Cha et al. shows the claimed invention as applied above but does not show turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate.  
Hasegawa et al. shows a coil device (Figs. 3-28) teaching and suggesting turns of the first coil pattern (1a) overlap with a space between turns of the second coil pattern (1b) along a thickness direction orthogonal to the opposing surfaces of the support substrate (3b, see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have turns of the first coil pattern overlap with a space between turns of the second coil pattern along a thickness direction orthogonal to the opposing surfaces of the support substrate as taught by Hasegawa et al. for coil component as disclosed by Lee et al. in view of Tonoyama et al., Seino et al., and Cha et al. to enhance magnetic coupling with higher inductance value per unit volume (Col. 2, Lines 10-21).


    PNG
    media_image1.png
    514
    783
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837